Exhibit 23.2 April 9, 2010 United States Securities and Exchange Commissioner Washington, DC 20549 FORM S-3 REGISTRATION STATEMENT INVESTORS REAL ESTATE TRUST TO WHOM IT MAY CONCERN: We consent to the incorporation directly or by reference in the Registration Statement of Investors Real Estate Trust, on Form S-3 dated April 9, 2010, of our Legality opinion letter dated April 9, 2010.In giving the foregoing consent, we do not thereby admit that we come within the category of persons whose consent is required under Section 7 of the Securities Act of 1933, as amended, or the Rules and Regulations of the Securities and Exchange Commission thereunder. PRINGLE & HERIGSTAD, P.C. By: /s/ David Hogue David Hogue
